DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/12/2021.
Claims 1-9 are pending of which claims 1, 6 and 7 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:
Claim 1 recites the limitation “connect the first electronic apparatus to the network to the first electronic apparatus taking detection of the first electronic apparatus as a trigger…and connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger” in lines 6-8 and 12-15.  It appears to be clear that “first configuration used to connect the first electronic apparatus to the network and  the second electronic apparatus to the network” but it appears that something is missing with the limitation(s) of “to the network to the first electronic apparatus taking detection of the first electronic apparatus as a trigger and to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger”.

Regarding claim(s) 6-7, they contain a similar issue with “to the first electronic apparatus taking detection of the first electronic apparatus as a trigger and to the second electronic apparatus taking detection of the second electronic apparatus” as discussed for claim 1  above, thus,  claims 6-7 are objected for the same reasons as set forth above for claim 1.

Appropriate correction is required.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “wherein first certification information used for certification when performing a network configuration is received from the first wireless communication tag which stores the first certification information and which transmits the first certification information, and the first electronic apparatus is detected based on reception of the first certification information, then whether or not second certification information input by a user and the first certification information match each other is judged, and the first configuration information is transmitted when it is judged that the second certification information and the first certification information match each other”, as substantially described in independent claim(s) 4.  These limitations, in combination with the remaining limitations of claim(s) 4, are not taught nor suggested by the prior art of record.
Claim 5  is/are also allowed because claim 5 depend respectively from claim 4  that I indicate above as allowable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Application No. 17174821 (currently patented but not yet assigned Patent No.) in view of by Pering et al (US 2009/0170431).

Instant Application No. 17/174,531
Patented Application No. 17174821
1. A method of controlling a setting device configured to perform a network configuration used to connect a first electronic apparatus and a second electronic apparatus to a network, the method comprising: transmitting first configuration information representing a fixed first configuration used to connect the first electronic apparatus to the network to the first electronic apparatus taking detection of the first electronic apparatus as a trigger; and transmitting second configuration information representing a fixed second configuration which is different from the first configuration, and which is used to connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger after transmitting the first configuration information.
7. (Currently Amended) A method of controlling a setting device provided with a communication device and configured to perform a configuration used to connect an electronic apparatus to a network, the method comprising: 
obtaining, with the communication device and by way of near field communication with a wireless communication tag provided to the electronic apparatus, first certification information to be used for certification when performing the configuration; 
judging, with the setting device, whether or not (4) second certification information input by a user into an input device of the setting device and_(ii) the first certification information obtained match each other; and when it is judged that the second certification information and the first certification information match each other, transmitting, with the communication device and to the wireless communication tag by way of the near field communication, configuration information input by the user as information representing the configuration to make the wireless communication tag store the configuration information.



Regarding claim 9, as discussed above, although Application No. 17174821 discloses transmitting first configuration information representing a fixed first configuration used to connect the first electronic apparatus to the network to the first electronic apparatus taking detection of the first electronic apparatus as a trigger, Application No. 17174821 does not explicitly show the use of “transmitting second configuration information representing a fixed second configuration which is different from the first configuration, and which is used to connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger after transmitting the first configuration information” as required by present claimed invention.  However, including “transmitting second configuration information representing a fixed second configuration which is different from the first configuration, and which is used to connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger after transmitting the first configuration information” would have been obvious to one having ordinary skill in the art as evidenced by Pering’431.
In particular, in the same field of endeavor, Pering’431 teaches the use of transmitting first configuration information representing a fixed first configuration(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s), see para.0023 & see para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus write , rewrite  overwrite  or other modify is indicative of transmitting)used to connect the first electronic apparatus to the network to the first electronic apparatus taking detection of the first electronic apparatus as a trigger(see para.0025, which discusses The mobile device 110 utilizes the information within CII 141 in order to automatically establish a wireless connection between mobile device 110 and display unit 131, see fig.2, shows upon detecting to connect to the network, see fig.1 & see para.0014, which shows component of system 100 may communicate using wired or wireless, for example, through wireless shared access medium); and 
transmitting second configuration information representing a fixed second configuration(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s), see para.0023 & see para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus write , rewrite  overwrite  or other modify is indicative of transmitting, thus write , rewrite  overwrite  or other modify is indicative of transmitting and one or more CIIs 141-145 including second configuration)which is different from the first configuration (para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus different each CII 141-145 includes at MAC address, a network IP address of the corresponding device 131-135…) and which is used to connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger (see para.0025, which discusses the mobile device 110 utilizes the information within CII 142 in order to automatically establish a wireless connection between mobile device 110 and audio speakers 132. The mobile device 110 utilizes the information within CII 143 in order to automatically establish a wireless connection between mobile device 110 and full-size keyboard 133. The mobile device 110 utilizes the information within CII 144 in order to automatically establish a wireless connection between mobile device 110 and full-size mouse 134. The mobile device 110 utilizes the information within CII 145 in order to automatically establish a wireless connection between mobile device 110 and external storage device 135, see fig.2, which shows wireless communication between 131-135 and mobile device 110, thus, for instance 132 as second electronic or any other electronic)after transmitting the first configuration information(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s),  see fig.2 & see para.0025, communication each device one after another,  thus after since mobile to write , rewrite overwrite/transmit or other modify one or more CCIs).
In view of the above, having the system of Patented Application No. 17174821 and then given the well-established teaching of Pering’431, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patented Application No. 17174821 to include “transmitting second configuration information representing a fixed second configuration which is different from the first configuration, and which is used to connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger after transmitting the first configuration information” as taught by Pering’431, since Pering’431 stated in para.0002+ that such a modification would provide an efficient system with the connection process that may not be time consuming and effort consuming.
Regarding claims 2-9, they are also rejected using a similar table as shown above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pering et al (US 2009/0170431).

Regarding claim 1 and 6, Pering’431 discloses a method of controlling a setting device configured to perform a network configuration used to connect a first electronic apparatus and a second electronic apparatus to a network(see fig.1, see para.0050, which discusses computer readable medium), the method comprising: 
transmitting first configuration information representing a fixed first configuration(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s), see para.0023 & see para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus write , rewrite  overwrite  or other modify is indicative of transmitting)used to connect the first electronic apparatus to the network to the first electronic apparatus taking detection of the first electronic apparatus as a trigger(see para.0025, which discusses The mobile device 110 utilizes the information within CII 141 in order to automatically establish a wireless connection between mobile device 110 and display unit 131, see fig.2, shows upon detecting to connect to the network, see fig.1 & see para.0014, which shows component of system 100 may communicate using wired or wireless, for example, through wireless shared access medium); and 
transmitting second configuration information representing a fixed second configuration(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s), see para.0023 & see para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus write , rewrite  overwrite  or other modify is indicative of transmitting, thus write , rewrite  overwrite  or other modify is indicative of transmitting and one or more CIIs 141-145 including second configuration)which is different from the first configuration (para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus different each CII 141-145 includes at MAC address, a network IP address of the corresponding device 131-135…) and which is used to connect the second electronic apparatus to the network to the second electronic apparatus taking detection of the second electronic apparatus as a trigger (see para.0025, which discusses the mobile device 110 utilizes the information within CII 142 in order to automatically establish a wireless connection between mobile device 110 and audio speakers 132. The mobile device 110 utilizes the information within CII 143 in order to automatically establish a wireless connection between mobile device 110 and full-size keyboard 133. The mobile device 110 utilizes the information within CII 144 in order to automatically establish a wireless connection between mobile device 110 and full-size mouse 134. The mobile device 110 utilizes the information within CII 145 in order to automatically establish a wireless connection between mobile device 110 and external storage device 135, see fig.2, which shows wireless communication between 131-135 and mobile device 110, thus, for instance 132 as second electronic or any other electronic)after transmitting the first configuration information(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s),  see fig.2 & see para.0025, communication each device one after another,  thus after since mobile to write , rewrite overwrite/transmit or other modify one or more CCIs).
Regarding claim 2, Pering’431 discloses wherein the second configuration information is decided by changing a part of the first configuration information (see para.0026, which discloses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, since CII 141 associated with device 131 with least MAC address and IP address associated with 131,  thus CII 142 associated with 132 is changed by changing/rewrite/overwrite/modify to include at least MAC address and IP address to be associated with 132, see para.0025).
Regarding claim 3, Pering’431 discloses wherein a first wireless communication tag provided to the first electronic apparatus is made to store the first configuration information(see para.0031, which discusses different NFC tags 120 may store different configuration information in order to specify different component, for example a first NFC tag may be used to store composition of devices 131, 132 and 133, see para.0033, the NFC Tag 120 includes information indicating how to connect the mobile 110 to one or more wireless access point and/or other wireless devices ), a second wireless communication tag provided to the second electronic apparatus is made to store the second configuration information(see para.0031, which discusses different NFC tags 120 may store different configuration information in order to specify different component, for example a second NFC tag may be used to store composition of devices 131, 132 and 134, para.0033, the NFC Tag 120 includes information indicating how to connect the mobile 110 to one or more wireless access point and/or other wireless devices), the first electronic apparatus is connected to the network in accordance with the first configuration information stored in the first wireless communication tag taking application of power or storing of the first configuration information as a trigger(see fig.2 & see para.0025), and the second electronic apparatus is connected to the network in accordance with the second configuration information stored in the second wireless communication tag taking application of power or storing of the second configuration information as a trigger(see fig.2 & see para.0025).
Regarding claim 7, Pering’431 discloses an image display system comprising: a first electronic apparatus (see fig.2, which shows for instance, display 131)provided with a first wireless communication tag configured to receive first configuration information representing a fixed first configuration(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s), see para.0023 & see para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus write , rewrite  overwrite  or other modify is indicative of transmitting) used to connect itself to a network from a setting device, and then store the first configuration information(see para.0025, which discusses The mobile device 110 utilizes the information within CII 141 in order to automatically establish a wireless connection between mobile device 110 and display unit 131, see fig.2, shows upon detecting to connect to the network, see fig.1 & see para.0014, which shows component of system 100 may communicate using wired or wireless, for example, through wireless shared access medium); and 
a second electronic apparatus(see fig.2, which shows for instance, display 132) provided with a second wireless communication tag configured to receive second configuration information representing a fixed second configuration(see fig.1, which shows mobile 110 includes NFC writer 122, see para.0026, which discusses NFC writer 122 of mobile device 110 may be used to write , rewrite  overwrite  or other modify the content of one or more CIIs 141-145 as configuration information(s), see para.0023 & see para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus write , rewrite  overwrite  or other modify is indicative of transmitting, thus write , rewrite  overwrite  or other modify is indicative of transmitting and one or more CIIs 141-145 including second configuration) which is different from the first configuration configuration (para.0026, which discusses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information, thus different each CII 141-145 includes at MAC address, a network IP address of the corresponding device 131-135…), and which is used to connect itself to the network from the setting device see para.0025, which discusses the mobile device 110 utilizes the information within CII 142 in order to automatically establish a wireless connection between mobile device 110 and audio speakers 132. The mobile device 110 utilizes the information within CII 143 in order to automatically establish a wireless connection between mobile device 110 and full-size keyboard 133. The mobile device 110 utilizes the information within CII 144 in order to automatically establish a wireless connection between mobile device 110 and full-size mouse 134. The mobile device 110 utilizes the information within CII 145 in order to automatically establish a wireless connection between mobile device 110 and external storage device 135, see fig.2, which shows wireless communication between 131-135 and mobile device 110, thus, for instance 132 as second electronic or any other electronic), and then store the second configuration information(see fig.1, which shows NFC TAG 120 to store CII, see para.031-033).
Regarding claim 8, Pering’431 discloses wherein the first electronic apparatus connects itself to the network in accordance with the first configuration information stored in the first wireless communication tag taking application of power or storing of the first configuration information as a trigger(see para.0031, which discusses different NFC tags 120 may store different configuration information in order to specify different component, for example a first NFC tag may be used to store composition of devices 131, 132 and 133, see para.0033, the NFC Tag 120 includes information indicating how to connect the mobile 110 to one or more wireless access point and/or other wireless devices, see fig.2 & see para.0025), and the second electronic apparatus connects itself to the network in accordance with the second configuration information stored in the second wireless communication tag taking application of power or storing of the second configuration information as a trigger(see para.0031, which discusses different NFC tags 120 may store different configuration information in order to specify different component, for example a second NFC tag may be used to store composition of devices 131, 132 and 134, para.0033, the NFC Tag 120 includes information indicating how to connect the mobile 110 to one or more wireless access point and/or other wireless devices, see fig.2 & see para.0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pering et al (US 2009/0170431)and further in view of Sakaguchi (US 2016/0065759).
Regaring claim 9, as discussed above, although Pering’431 discloses each CII 141-145 includes, for example, a wireless Media Access Control (MAC) address of the corresponding device 131-135; a device Global Unique Identifier (GUID) that allows a service to be contacted over a wired or wireless network; a network IP address of the corresponding device 131-135; a Universal Plug and Play (UPnP) GUID of the corresponding device 131-135; a property, a physical property or a logical property of the corresponding device 131-135 (e.g., display size, memory size, color depth, resolution, or the like); or other suitable information (see para.0026), Pering’431 does not explicitly show the use of “wherein the first electronic apparatus projects an image based on image data received via the network connected in accordance with the first configuration information, and the second electronic apparatus projects an image based on image data received via the network connected in accordance with the second configuration information” as required by present claimed invention.  However, including “wherein the first electronic apparatus projects an image based on image data received via the network connected in accordance with the first configuration information, and the second electronic apparatus projects an image based on image data received via the network connected in accordance with the second configuration information” would have been obvious to one having ordinary skill in the art as evidenced by Sakaguchi’180.
In particular, in the same field of endeavor, Sakaguchi’180 teaches the use of wherein the first electronic apparatus projects an image based on image data received via the network connected in accordance with the first configuration information(see fig.1A & 1B, which shows projector 10A associated with IP configuration to project an image, see para.0039, see fig.8, 12), and the second electronic apparatus projects an image based on image data received via the network connected in accordance with the second configuration information(see fig.1A & 1B, which shows projector 10B associated with IP configuration to project an image, see para.0039, see fig.8, 12).
In view of the above, having the system of Pering’431 and then given the well-established teaching of Sakaguchi’180, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pering’431 to include “wherein the first electronic apparatus projects an image based on image data received via the network connected in accordance with the first configuration information, and the second electronic apparatus projects an image based on image data received via the network connected in accordance with the second configuration information” as taught by Sakaguchi’180, since Sakaguchi’180 stated in para.0008+ that such a modification would provide an efficient system  with a technique for making it easier for the user to group a plurality of apparatuses connected via a network in a desired combination is provided.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474